DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 5 is cancelled. 
The Examiner notes that claims 1-4 and 6-15 are pending. 

Response to Arguments
Applicant's arguments filed 7/11/2022, with respect to the Double Patenting rejections of claims 1-9, have been fully considered and are persuasive; therefore the rejections have been withdrawn.
Applicant's arguments filed 7/11/2022, with respect to the 35 USC § 102/103 rejections of claims 1-9, have been fully considered and are persuasive; therefore the rejections have been withdrawn.

Claim Objections
Claims 1 is objected to because of the following informalities: the claim recites “the first sensor device includes a first terminal that is used for input of an external synchronization signal or a synchronization signal which is a signal based on the external synchronization signal, and input or output of a communication signal, and the second sensor device includes a second terminal that is used for input of the synchronization signal, and input or output of the communication signal, and the microcontroller includes a third terminal that is used for input of the synchronization signal, and input or output of the communication signal, wherein each of the first sensor device and the second sensor device perform input of the synchronization signal, and input and output of communication signal”, however, it is clear whether the Applicant intends to claim both “an external synchronization signal” and “a synchronization signal”, further if the “external synchronization signal” is selected for examination as the input to the first terminal, is the that same signal to be used as the input to the second and third terminals, or is a different signal [eg, “the synchronization signal”] to be used as the input to the second and third terminals as recited in the claim language. Claim 13 recites similar language and is objected to in the same manner. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-15, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “the microcontroller includes a third terminal that is used for input of the synchronization signal, and input or output of the communication signal, wherein each of the first sensor device and the second sensor device perform input of the synchronization signal, and input and output of communication signal, using the third terminal”, however, the limitations are found to be indefinite. Specifically, it is unknown what is meant by the devices perform input of the synchronization signal [ie, are they receiving an input or are they performing some function on the input?]. Applicant’s published specification (p [0056]) recites similar language, failing to clarify the limitations as recited. For examination purposes the limitations are being interpreted as: the microcontroller includes a third terminal that is used for input of the synchronization signal, and input or output of the communication signal, wherein each of the first sensor device and the second sensor device receives the synchronization signal and the I/O communication signal as an input via the third terminal. Claim 13 recites similar language and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Examiner Note with Regards to Prior Art
The patentable subject matter of claims 1 and 13 would distinguish over the prior art if the claims were rewritten or amended to overcome the rejections under 35 USC § 112(b), as outlined above, for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 1 and 13.
Though the prior art discloses a system and apparatus for synchronizing data in a multi-sensor-device system/apparatus; the prior art fails to teach or suggest the further inclusion of the first sensor device includes a first terminal that is used for input of an external synchronization signal or a synchronization signal which is a signal based on the external synchronization signal, and input or output of a communication signal, and the second sensor device includes a second terminal that is used for input of the synchronization signal, and input or output of the communication signal, and the microcontroller includes a third terminal that is used for input of the synchronization signal, and input or output of the communication signal, wherein each of the first sensor device and the second sensor device perform input of the synchronization signal, and input and output of communication signal, using the third terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Examiner notes that upon clarification of the Applicant’s intended meaning of the patentable subject matter (reference associated Claim Objections and 112(b) rejections), further search and consideration will be given which may result in the discovery of previously unknown prior art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061.The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862